UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- General California Municipal Money Market Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 11/30 Date of reporting period: 05/31/17 FORM N-CSR Item 1. Reports to Stockholders. General California Municipal Money Market Fund SEMIANNUAL REPORT May 31, 2017 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the CEO of Dreyfus 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 16 FOR MORE INFORMATION Back Cover General California Municipal Money Market Fund The Fund A LETTER FROM THE CEO OF DREYFUS Dear Shareholder: We are pleased to present this semiannual report for General California Municipal Money Market Fund, covering the six-month period from December 1, 2016 through May 31, 2017. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks advanced solidly, but higher-quality bonds produced more mildly positive returns over the reporting period amid heightened market volatility stemming from various economic and political developments. Equity markets reached a series of new highs in the wake of the November 2016 election’s unexpected outcome as investors revised their expectations for U.S. fiscal, regulatory, and tax policies, and the rally continued in December. Generally strong economic data and better-than-expected corporate earnings continued to support stock prices over the first five months of 2017. In the bond market, yields of U.S. government securities moved higher and prices fell early in the reporting period in anticipation of higher short-term U.S. interest rates and more stimulative fiscal policies, but they recouped previous losses when political uncertainty caused some of those expectations to moderate. In contrast, lower rated corporate-backed bonds advanced steadily in a more business-friendly market environment. Some asset classes and industry groups seem likely to benefit from a changing economic and geopolitical landscape, while others probably will face challenges as conditions evolve. Consequently, selectivity may be key to investment success in the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation June 15, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period from December 1, 2016 through May 31, 2017, as provided by Joseph Irace, Senior Portfolio Manager Market and Fund Performance Overview For the six-month period ended May 31, 2017, General California Municipal Money Market Fund’s Class A shares produced an annualized yield of 0.05%, and Class B shares yielded 0.01%. Taking into consideration the effects of compounding, the fund’s Class A shares and Class B shares produced annualized effective yields of 0.05% and 0.01%, respectively. 1 The fund’s yields have increased during the reporting period as the Federal Reserve Board (the “Fed”) has increased the Federal Fund’s rate during the reporting period and is expected to increase the rate again at its June meeting. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal and California state income taxes, to the extent consistent with the preservation of capital and the maintenance of liquidity. To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in short-term, high-quality municipal obligations that provide income exempt from federal and California state income taxes. The fund also may invest in high-quality, short-term structured notes, which are derivative instruments whose value is tied to underlying municipal obligations. Although the fund seeks to provide income exempt from federal and California state income taxes, income from some of the fund’s holdings may be subject to the federal alternative minimum tax. The fund may invest temporarily in high-quality, taxable money market instruments, including when the portfolio manager believes acceptable California municipal obligations are not available for investment. During such periods, the fund may not achieve its investment objective. In addition, a portion of the fund’s assets may be invested in short-term, high-quality municipal obligations that do not pay income that is exempt from California state income taxes. The fund is non-diversified. Supply-and-Demand Factors Drove Yields Lower Yields of one-year notes climbed following U.S. elections in November 2016, when investors revised their expectations upward for U.S. economic growth and interest rates in anticipation of more stimulative fiscal, tax, and regulatory policies. In December 2016, the Fed increased its target for the overnight federal funds rate by 25 basis points to between 0.50% and 0.75%, putting additional upward pressure on yields. The Fed again hiked rates in March 2017, sending the federal funds rate to between 0.75% and 1.00%. New municipal note issuance has been steady with strong investor demand enabling yields across the curve to drift lower. Annual note season began with strong demand keeping yields on longer dated notes in line with one week paper. Strong asset inflows into short-term bond funds and separately managed accounts are keeping the yield curve flat overnight to one year. In contrast, variable rate demand note (“VRDN”) yields have risen in response to the rate increase which has resulted in narrow yield differences along the market’s maturity spectrum. 3 DISCUSSION OF FUND PERFORMANCE (continued) We have begun to see some deterioration in municipal credit quality after several years of generally sound fiscal conditions. Several states and municipalities have encountered difficulty in balancing their budgets due to stalled growth in tax receipts. States with underfunded pension programs and those whose economies rely on energy production also have faced credit pressures. While California has fared better than many other states, it has not been immune to budget pressures stemming from a downturn in tax revenues and uncertainty regarding federal subsidies for the state’s health care programs. Maintaining a Prudent Investment Posture In this environment, most municipal money market funds maintained short-weighted average maturities with a focus on liquidity. The fund was no exception as we set its weighted average maturity in a range that is consistent with industry averages. We have also maintained a careful and well-researched credit selection strategy. We have continued to identify what we believe to be low-credit-risk opportunities among certain state general obligation bonds; essential service revenue bonds issued by water, sewer, and electric enterprises; select local credits with strong financial positions and stable tax bases; and various health care and education issuers. Additional Rate Hikes Expected At its meeting in May 2017, Fed officials indicated that continued economic growth and a robust labor market would likely lead to additional rate hikes. Indeed, the Fed again raised short-term rates at its meeting just two weeks after the end of the reporting period, sending the target for the federal funds rate to between 1.00% and 1.25%. While many analysts expect more rate hikes over the second half of 2017, we believe that any further increases are likely to be gradual. Therefore, in our view, an emphasis on preservation of capital and liquidity remains the prudent course for the fund’s management. June 15, 2017 You could lose money by investing in a money market fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. The fund may impose a fee upon the sale of your shares or may temporarily suspend your ability to sell shares if the fund’s liquidity falls below required minimums because of market conditions or other factors. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. Short-term municipal securities holdings involve credit and liquidity risks and risk of principal loss. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results. Yields fluctuate. Income may be subject to state and local taxes for non-California residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Yields provided for the fund’s Class A and Class B shares reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to a voluntary undertaking that may be extended, terminated, or modified at any time. Had these expenses not been absorbed, the fund’s yields would have been lower. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in General California Municipal Money Market Fund from December 1, 2016 to May 31, 2017. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2017 Class A Class B Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2017 Class A Class B Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ † Expenses are equal to the fund’s annualized expense ratio of .76% for Class A and .82% for Class B, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS May 31, 2017 (Unaudited) Short-Term Investments - 100.0% Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) California - 100.0% Alameda County Industrial Development Authority, Revenue (Autumn Press, Inc. Project) (LOC; Wells Fargo Bank) 0.88 6/7/17 1,492,000 a 1,492,000 California Enterprise Development Authority, IDR (Gordon Brush Manufacturing Company, Inc. Project) (LOC; Wells Fargo Bank) 0.88 6/7/17 2,000,000 a 2,000,000 California Enterprise Development Authority, IDR (Le Chef Bakery Project) (LOC; U.S. Bank NA) 0.88 6/7/17 820,000 a 820,000 California Enterprise Development Authority, IDR (Tri Tool Inc. Project) (LOC; Comerica Bank) 0.85 6/7/17 440,000 a 440,000 California Enterprise Development Authority, Recovery Zone Facility Revenue (Regional Properties, Inc. Project) (LOC; FHLB) 0.83 6/7/17 3,500,000 a,b 3,500,000 California Infrastructure and Economic Development Bank, IDR (International Raisins, Inc. Project) (LOC; M&T Trust) 0.93 6/7/17 3,750,000 a 3,750,000 California Infrastructure and Economic Development Bank, IDR (Starter and Alternator Exchange, Inc. Project) (LOC; U.S. Bank NA) 0.92 6/7/17 5,000,000 a 5,000,000 California Infrastructure and Economic Development Bank, IDR (Studio Moulding, Inc. Project) (LOC; Comerica Bank) 0.93 6/7/17 1,910,000 a 1,910,000 California Infrastructure and Economic Development Bank, IDR (Surtec, Inc. Project) (LOC; Wells Fargo Bank) 0.91 6/7/17 1,000,000 a 1,000,000 California Infrastructure and Economic Development Bank, Revenue (Society for the Blind Project) (LOC; U.S. Bank NA) 0.83 6/7/17 1,245,000 a 1,245,000 California Pollution Control Financing Authority, SWDR (A&M Farms Project) (LOC; CoBank ACB) 0.90 6/7/17 1,800,000 a 1,800,000 California Pollution Control Financing Authority, SWDR (Bay Counties Waste Services, Inc. Project) (LOC; Comerica Bank) 0.92 6/7/17 2,500,000 a 2,500,000 6 Short-Term Investments - 100.0% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) California - 100.0% (continued) California Pollution Control Financing Authority, SWDR (Big Bear Disposal, Inc. Project) (LOC; Union Bank NA) 0.86 6/7/17 2,900,000 a 2,900,000 California Pollution Control Financing Authority, SWDR (Bos Farms Project) (LOC; CoBank ACB) 0.90 6/7/17 1,550,000 a 1,550,000 California Pollution Control Financing Authority, SWDR (Desert Properties, LLC Project) (LOC; Union Bank NA) 0.89 6/7/17 1,700,000 a 1,700,000 California Pollution Control Financing Authority, SWDR (Garden City Sanitation, Inc. Project) (LOC; Bank of Tokyo-Mitsubishi, UFJ, Ltd.) 0.89 6/7/17 1,500,000 a 1,500,000 California Pollution Control Financing Authority, SWDR (JDS Ranch Project) (LOC; Wells Fargo Bank) 0.90 6/7/17 2,350,000 a 2,350,000 California Pollution Control Financing Authority, SWDR (John B. and Ann M. Verwey Project) (LOC; CoBank ACB) 0.90 6/7/17 3,400,000 a 3,400,000 California Pollution Control Financing Authority, SWDR (Northern Recycling and Waste Services, LLC Project) (LOC; Union Bank NA) 0.89 6/7/17 440,000 a 440,000 California Pollution Control Financing Authority, SWDR (Solid Wastes of Willits, Inc. Project) (LOC; Comerica Bank) 0.92 6/7/17 2,740,000 a 2,740,000 California Pollution Control Financing Authority, SWDR (South Lake Refuse Company, LLC Project) (LOC; Union Bank NA) 0.89 6/7/17 970,000 a 970,000 California Pollution Control Financing Authority, SWDR (Upper Valley Disposal Service Project) (LOC; Union Bank NA) 0.89 6/7/17 1,230,000 a 1,230,000 California School Cash Reserve Program Authority, GO Notes 2.00 6/30/17 1,045,000 1,045,979 California Statewide Communities Development Authority, MFHR (Olen Jones Senior Apartments Project) (LOC; Citibank NA) 1.25 6/7/17 760,000 a 760,000 East Bay Municipal Utility Water and Sewer, CP (Liquidity Facility; Sumitomo Mitsui Banking Corporation) 0.96 8/2/17 4,000,000 4,000,000 Kern County California, GO Notes 3.00 6/30/17 4,500,000 4,507,830 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 100.0% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) California - 100.0% (continued) Los Angeles Industrial Development Authority,
